Case 1:19-cv-00385-ENV-RML Document 1-1 Filed 01/18/19 Page 1 of 5 PageID #: 13




                      EXHIBIT A
  Case 1:19-cv-00385-ENV-RML Document 1-1 Filed 01/18/19 Page 2 of 5 PageID #: 14



Interdiction Committee
The Interdiction Committee (TIC) supports the President's National Drug Control Strategy (NDCS). It
develops, in coordination with the U.S. Interdiction Coordinator, interagency recommendations for
integrating detection, monitoring, and law enforcement with interdiction efforts to more effectively
disrupt illicit drug trafficking systems. TIC principals meet to discuss and resolve issues related to the
coordination, oversight, and integration of international, border, and domestic drug interdiction effor ts
in support of the NDCS. TIC provides advice to ONDCP on activities and threats posed by all drug
trafficking activities that threaten the United States and the Western Hemisphere. TIC also advises on
the operational adequacy, integration, and utilization of interdiction assets, as well as other matters
that may bear on the accomplishment of operational interdiction objectives. Day-to-day TIC efforts
are managed by an Executive Directorate, which is comprised of national security professionals
detailed from the interagency.

TIC Charter

Information on Other Transit Zone Operations
Illicit drugs coming to the United States from South America pass through a seven million square-mile
area called the Transit Zone, roughly twice the size of the continental United States. The Transit Zone
includes the Caribbean Sea, the Gulf of Mexico, and the eastern Pacific Ocean. While patrolling this
vast area, U.S. forces rely on international partnerships to closely coordinate enforcement operations
with the interdiction forces of many Western Hemisphere and European nations in order to deny drug
traffickers the use of air and maritime routes. Transit Zone interdiction is a team effort that relies on
the successful execution of several steps in an interdiction continuum, including the collection and
dissemination of actionable intelligence, the detection and monitoring of suspect vessels, and the
physical interdiction of those vessels.
  Case 1:19-cv-00385-ENV-RML Document 1-1 Filed 01/18/19 Page 3 of 5 PageID #: 15



Interdiction Committee
The national interdiction goal, as set forth by the National Drug Control Strategy, establishes a
removal rate of 40% of the documented flow of cocaine destined for the United States by FY2015.
The target for FY10 was 30%, with an annual incremental increase of two percentage points through
FY15. In FY2010, the Consolidated Counterdrug Database (CCDB) documented 804 metric tons of
primary cocaine movement through the Western Hemisphere Transit Zone (WHTZ). Interdiction
forces removed 244 metric tons in FY10, yielding a 30% (244/804) removal rate and meeting the
national target. Although this represents a six percentage point increase from the FY06-FY09 average
removal rate of 24%, this figure should be tempered by the year’s anomalous CCDB documented
movement. At 804 metric tons, this represents a 34% decrease when compared to the 1228 metric tons
that moved in FY2009, and a 46% decrease compared to the 1494 metric tons that moved in FY2008 -
a clear reminder of how strongly our data is impacted by our counterdrug awareness in the transit
zone.

Typically, in the eastern Pacific, fishing vessels carrying multi-ton loads of cocaine depart Colombian
and Ecuadorian Pacific coast ports for delivery points along the Central American or Mexican coast.
In the Caribbean, high-speed go-fast vessels, hauling as much as two metric tons of cocaine at a time,
leave Colombia's north coast for delivery points in the eastern Caribbean, or hug the Central American
coastline in their track north to points along the Central American and Mexican coastlines. A fishing
vessel operation can last up to six weeks, while go-fast operations run normally one or two days. The
number of go-fast boats involved in smuggling has increased substantially in the past few years. Such
craft are small, very fast, nearly invisible to radar, and difficult to see in daylight. To counter the go -
fast threat, the U.S. Coast Guard has acquired new equipment and developed capabilities to use armed
helicopters, over-the-horizon cutter boats, and non-lethal vessel-stopping technologies.

In response, drug traffickers have used new and innovative methods to transport drugs to the United
States, including the development and enhancement of low-profile, fully-submersible and fully
sub¬mersible vessels. The production quality and operational capabilities of these vessels has allowed
traffickers to move more product with greater stealth. The distances these vessels can travel without
support are allowing traffickers greater flexibility when planning potential drop locations.

What Is Being Done

The interdiction effort in the Transit Zone is coordinated by the Joint Inter-Agency Task Force
South (JIATF-South), a national asset located in Key West, Florida. The Task Force is responsible for
the detection and monitoring of vessels and aircraft transporting illicit drugs through the Transit Zone.
A subordinate of the U.S. Southern Command in Miami, Florida, JIATF-South is composed of
representatives from the Department of Defense, Department of Homeland Security, Department of
  Case 1:19-cv-00385-ENV-RML Document 1-1 Filed 01/18/19 Page 4 of 5 PageID #: 16



Interdiction Committee
Justice and Department of State. Participating agencies include the DEA, FBI, Immigration and
Customs Enforcement (ICE), Customs and Border Protection (CBP), all five military services, the
Defense Intelligence Agency, the National Security Agency, the Office of Naval Intelligence (ONI),
the National Geospatial Intelligence Agency, the National Drug Intelligence Center, the Central
Intelligence Agency, the National Reconnaissance Office and the U.K.’s Serious and Organized Crime
Agency (SOCA). Great Britain, France, the Netherlands, and Spain provide ships, aircraft, and liaison
officers. A number of South and Central American countries have also assigned liaison officers to
JIATF-South. Canada periodically provides ships and aircraft, and assigns temporary liaison officers
during the deployment of these assets.

A typical JIATF-South interdiction operation involves the application of actionable intelligence to
determine the location of a suspect drug trafficking vessel. This is combined with detection and
monitoring by CBP, Defense Department, U.S. Coast Guard, or partner nation maritime patrol aircraft
(MPA). The MPA will then vector in a nearby U.S. Coast Guard, U.S. Navy, or allied surface asset
which, with assistance from a U.S. Coast Guard Law Enforcement Detachment, will seize the illicit
cargo and arrest the crew.

Partner nations’ interdiction contributions continue along their coastlines and within their borders,
making a significant impact on counterdrug efforts in the WHTZ. Although total Source Zone
removals decreased from 194 metric tons in 2009 to 177 metric tons in 2010, countries like Brazil and
Peru demonstrated a marked increase in 2010. Good diplomatic relations and longstanding bilateral
cooperation agreements facilitated increased removals throughout Central American countries as well.
Panama was a case in point, increasing 14% in removals from 42 metric tons in 2009 to 48 met ric tons
in 2010.

The pace of seizures in the Transit Zone remains intense, and in 2010, these seizures combined with a
number of different factors to result in a historic decrease in the availability of cocaine across the
United States. The weakness of the dollar against the Euro, along with increasing European demand,
made European markets more appealing to cocaine traffickers than in the past. Additionally, record
eradication in the Source Zone and record removals in the Transit Zone, when combined with
unprecedented intra-cartel violence within Mexico and historic pressure brought to bear on drug
trafficking organizations by the Calderon Administration, all disrupted the cocaine market in a
demonstrative way. According to the Drug Enforcement Administration's System to Retrieve
Information on Drug Evidence, the average price per pure gram of cocaine in the United States
increased by 44 percent; from $95.35 per pure gram in January to $136.93 per pure gram in September
of 2007. This increase in price was accompanied by a 15 percent reduction in the average purity of
cocaine.
      Case 1:19-cv-00385-ENV-RML Document 1-1 Filed 01/18/19 Page 5 of 5 PageID #: 17



    Interdiction Committee
    Looking Ahead

    Illicit trafficking by transnational criminal organizations (TCOs) poses a significant threat to
    hemispheric security and citizen safety. The current security situation in Mexico and, to an increasing
    extent in Central America, is the result of ongoing TCO efforts to control the highly lucrative trade in
    drugs and other illicit products. A comprehensive effort is required to address this threat. The Merida
    Initiative, the Central American Regional Security Initiative and the Caribbean Basin Security
    Initiative are ongoing interagency initiatives to coordinate a whole of government approach with our
    regional partner nations. Transit Zone interdiction will play a prominent role in this effort. Preventing
    illicit cargo from reaching the shores of our hemispheric partners reduces the threat and will help
    stabilize their security and social systems, and ultimately our own as well.

    Additional Interdiction Information:

    Learn more about the Interdiction Committee or consult the International Narcotics Control Strategy
    Report (INCSR), issued by the State Department Bureau of International Narcotics and Law
    Enforcement Affairs (INL). Other relevant web sites include the DEA, Department of Homeland
    Security, U.S. Coast Guard, ICE, and CBP. For a look at the U.S. military's role in stemming the flow
    of drugs into America, consult the United States Southern Command Web site. For information on the
    latest trends in cocaine smuggling through the Western Hemisphere Transit Zone--and worldwide--
    consult these ONDCP reports on cocaine smuggling:

   Cocaine Smuggling in 2013
   Cocaine Smuggling in 2012
   Cocaine Smuggling in 2011 (also available in Spanish and Portuguese)
   Cocaine Smuggling in 2010
